HAWKINS, Judge.
Conviction is for theft, punishment being assessed at a fine of $10 and confinement in jail for ten days.
*408It was charged that appellant stole an automobile of the value of $25 from Josefa Campa. Appellant waived trial by jury and after hearing evidence the judge found appellant guilty and assessed his punishment as heretofore indicated. No statement of facts proven upon the trial is brought forward and no bills of exception are found in the record. In this condition nothing is presented for review.
The judgment is affirmed.